Name: 2008/979/EC: Council Decision of 18 December 2008 on the signing on behalf of the Community and the provisional application of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: consumption;  animal product;  European construction;  tariff policy;  agricultural activity;  Europe;  health
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/23 COUNCIL DECISION of 18 December 2008 on the signing on behalf of the Community and the provisional application of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2008/979/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 37, 133 and 152(4)(b), in conjunction with the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 25 October 2004 the Council authorised the Commission to open negotiations with the Swiss Confederation with a view to updating and adapting the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (2) The Community and the Swiss Confederation have negotiated an Agreement amending Annex 11 to the said Agreement. (3) The Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products should be signed and applied on a provisional basis from 1 January 2009 pending the completion of the procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, and the Final Act thereto, is hereby approved on behalf of the Community, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement, and the Final Act thereto, on behalf of the Community, subject to its conclusion. Article 3 Pending the completion of the procedures required for its conclusion, the Agreement shall apply provisionally from 1 January 2009 in accordance with Article 2 thereof. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER FINAL ACT The representatives of THE EUROPEAN COMMUNITY, of the one part, and of THE SWISS CONFEDERATION, of the other part, meeting on the twenty-third day of December in the year two thousand and eight in Paris for the signature of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, have adopted the Declaration by Switzerland set out below and attached to this Final Act:  Declaration by Switzerland on the importation of meat produced using hormones to boost animal performance. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½ Ã ² Ã Ã °ÃÃ ¸Ã ¶ Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã ÃÃ µÃ Ã ¸ Ã ´Ã µÃ ºÃ µÃ ¼Ã ²ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ¾Ã Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en ParÃ ­s, el veintitrÃ ©s de diciembre de dos mil ocho. V PaÃ Ã ­Ã ¾i dne dvacÃ ¡tÃ ©ho tÃ etÃ ­ho prosince dva tisÃ ­ce osm. UdfÃ ¦rdiget i Paris, den treogtyvende december to tusind og otte Geschehen zu Paris am dreiundzwanzigsten Dezember zweitausendacht. SÃ µlmitud kahekÃ ¼mne kolmandal detsembril kahe tuhande kaheksandal aastal Pariisis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã ±Ã Ã ¯Ã Ã ¹, Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã Ã Ã µÃ ¹Ã  Ã Ã µÃ ºÃ µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ¿Ã ºÃ Ã . Done at Paris, on the twenty-third day of December in the year two thousand and eight. Fait Ã Paris, le vingt-trois dÃ ©cembre deux mil huit. Fatto a Parigi, addÃ ¬ ventitrÃ © di dicembre duemilaotto ParÃ «zÃ , divtÃ «kstoÃ ¡ astotÃ  gada divdesmit treÃ ¡ajÃ  decembrÃ «. Priimta ParyÃ ¾iuje du tÃ «kstanÃ iai aÃ ¡tuntÃ ³jÃ ³ metÃ ³ gruodÃ ¾io dvideÃ ¡imt treÃ iÃ dienÃ . Kelt PÃ ¡rizsban, a kÃ ©tezer-nyolcadik Ã ©v december havÃ ¡nak huszonharmadik napjÃ ¡n. MagÃ §mul f'PariÃ ¡i, fit-tlieta u gÃ §oxrin jum ta' DiÃ embru elfejn u tmienja. Gedaan te Parijs op drieÃ «ntwintig december tweeduizendacht. SporzÃ dzono w ParyÃ ¼u dnia dwudziestego trzeciego grudnia dwa tysiÃ ce Ã ³smego roku. Feito em Paris, aos vinte e trÃ ªs de Dezembro de dois mil e oito. Ã ncheiat la Paris, la douÃ zeci Ãi trei decembrie douÃ  mii opt. V ParÃ ­Ã ¾i dvadsiateho tretieho decembra dvetisÃ ­cosem Sestavljeno v Parizu, triindvajsetega decembra leta dva tisoÃ  osem. Tehty Pariisissa kahdentenakymmenentenÃ ¤kolmantena pÃ ¤ivÃ ¤nÃ ¤ joulukuuta vuonna kaksituhattakahdeksan. Undertecknat i Paris den tjugotredje december tjugohundraÃ ¥tta. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vÃ rdÃ  az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã Ã ¾Ã ½Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã  Ã ¨Ã ²Ã µÃ ¹Ã Ã °ÃÃ ¸Ã  Por la ConfederaciÃ ³n Suiza Za Ã vÃ ½carskou konfederaci For Det Schweiziske Forbund FÃ ¼r die Schweizerische Eidgenossenschaft Ã veitsi KonfÃ ¶deratsiooni nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã ²Ã µÃ Ã ¹Ã ºÃ ® Ã £Ã Ã ½Ã ¿Ã ¼Ã ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ± For the Swiss Confederation Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera Ã veices KonfederÃ cijas vÃ rdÃ  Ã veicarijos Konfederacijos vardu a SvÃ ¡jci Ã llamszÃ ¶vetsÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-Konfederazzjoni Ã »vizzera Voor de Zwitserse Bondsstaat W imieniu Konfederacji Szwajcarskiej Pela ConfederaÃ §Ã £o SuÃ ­Ã §a Pentru ConfederaÃ ia ElveÃ ianÃ  Za Ã vajÃ iarsku konfederÃ ¡ciu Za Ã vicarsko konfederacijo Sveitsin valaliiton puolesta PÃ ¥ Schweiziska edsfÃ ¶rbundets vÃ ¤gnar DECLARATION BY SWITZERLAND on the importation of meat produced using hormones to boost animal performance Switzerland declares that it will take due account of the final decision of the World Trade Organisation (WTO) as regards the possibility of prohibiting the importation of meat produced using hormones to boost animal performance, and that it will accordingly review its rules governing the importation of meat from countries which do not prohibit the use of hormones to boost animal performance, and if necessary align them on the relevant Community rules.